Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 1 of 38

§ _ 2 ,_
UNITED STATES DISTRICT COURMAG § 5?

SOUTHERN DISTRICT OF NEW YORK

 

In re: Warrant and Order For Prospective §
and Historical Location Information and . WARRANT AND ORDER
Pen Register Information for the
Cellphones Assigned Call Nurnbers §
_ and _;, § 18 Mag.
USAO Reference No. 2018R00127 `

Warrant and Order
for Cellphone Location Information and Pen Register Information
7 grand for Sealing and Non-Disclosure

 

TO: AT&T (“Service Provider”), and any subsequent provider of service to the Target
Cellphones specified below (“Subsequent Service Provider”)

United States Attomey’s Office and Federal Bureau of Investigation (“Investigative
Agencies”)

Upon the Application and Agent Affidavit submitted by the Government in this matter:
I. Findings ~

The Court hereby finds:

l. The Target Cellphones (the “Target Cellphones”) that are the Subj ect of this Order are
assigned call numbers - and-, are subscribed to in the name of Michael
Cohen (the “Subscriber”) and are currently serviced by the Service Provider.

2. Pursuant to 18 U.S.C. § 2703(0)(1)(A) and the applicable provisions of Rule 41 of the
Federal Rules of Criminal Procedure, the Government’s application sets forth probable cause to
believe that the prospective and historical location information for the Tar get Cellphone Will reveal
evidence, fruits, or instrumentalities of suspected violations of 52 U.S.C. §§ 30116(a)(l)(A) and
30109(d)(l)(A)(l) (“the Subject Offense”).

v 3. Pursuant to 18 U.S.C. § 2703(d), the Government’s application also sets forth specific

and articulable facts showing that there are reasonable grounds to believe that the historical

 

Case 1:18-cr-_00602-WHP Document 43-7 Filed 03/19/19 .Page 2 of 38

location information andtoll records for the Target Cellphone are relevant and material to an
ongoing criminal investigation

4. Pursuant to 18 U.S.C. § 3123(b)(1), the Governrnent has certified that the pen register
information for the Target Cellphones is relevant to an ongoing investigation by the lnvestigating
Agencies of Michael Cohen and others iniknown in connection with suspected violations of the
Subject Offense.

5. Pursuant to 18 U.S.C. § 2705(b), there is reason to believe that notification of the

 

existence of this Warrant and Order will result in destruction of or tampering with evidence, danger
to the physical safety of an individual, flight from prosecution, and/or intimidation of potential
witnesses? or otherwise will seriously jeopardize an ongoing investigation

NOW, THEREFORE, pursuant to Fed.4 R. Crim. P. 41, 18 U.S.C. §§ 3121 et seq., 18 U.S.C.
§§ 2701 et seq., and 18 U.S.C. § 3103a,1TIS HEREBY ORDERED:

II. Order to Service Provider

6. Service Provider. This Order shall apply to the Service Provider specified above, and
to any subsequent provider of service to the Target Cellphones without need for further Order of
this Court.

7. Prospective Location Information. The Service Provider shall provide to the
lnvestigating Agencies on a prospective basis, for a period of 45 days from the date of this Order
(or the date that the Target Cellphones are seized, whichever comes first), information concerning
the location of the Target Cellphones (“Prospective Location lnforrnation”), including all
available:

a. precision location inforrnation, including GPS data, E-911 Phase 11 data, and

latitude-longitude data; and

2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 3 of 38

b. cell site data, including any data reflecting (a) the cell towers and sectors thereof
utilized in routing any phone, teXt, or data communication to or from the Target Cellphones, and
(b) the approximate range of the target phone from the cell towers during the communication
(including per-call measurement (“PCl\/l”) or round-trip time (“RTT” or “NELOS”) data);

8. Historical Location Information and Toll Records. The Service Provider shall
provide to the lnvestigating Agency all available historical cell site location information reflecting

the cell towers and sectors thereof utilized in routing any phone, teXt, or data communication to or

 

from the Target Cellphones, and the approximate range of the target phone from the cell towers §:,/)
, / '/

during the communication (PCM/RTT or NELOS data), for the period from October 1, 2016 S*‘::"`F;\r
g id

tlnoi:rgli-th:e-date-e-f'thrs’@rde‘r, as well as all available toll records (including call detail, SMS detail, Oz(%zb

. . . . . U`<u-tqngn
or data session detail records) for the communications l wl 2
z

9. Pen register With caller identification and/or trap and trace device. The Service 1b F read

Provider shall provide to the lnvestigating Agencies, for a period of 60 days from the date of this

order (or the date that the Target Cellphones are seized, whichever comes first), all dialing, routing,

addressing, or signaling information associated with each voice, teXt, or data communication

transmitted to or from the Target Cellphones, including but not limited to: /»
a. any unique identifiers associated with the phone, including ESN, MEIN,

MSISDN, IMSI, IMEI, SIM, MIN, or MAC address;

b. source and destination telephone numbers and/or Internet protocol (“lP”)

addresses ;1

 

1 The Service Provider is not required to provide post-cut~through dialed digits (“PCTDD”), or

digits that are dialed after a telephone call from the Target Phone has been connected prossible,

the Service Provider will forward only pre-cut-through-dialed digits to the Investigative Agency.

However, if the Service Provider’s technical capabilities require it to forward all dialed digits,

including PCTDD, to the Investigative Agency, the lnvestigative Agency will only decode and
~ 3

2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 4 of 38

c. date, time, and duration of the communication; and
d. cell-site information as specified above.

10. Technical Assistance. The Service Provider shall iiirni`sh the lnvestigating Agency all
information, facilities, and technical assistance necessary to accomplish the disclosure of all of the
foregoing information relating to the Target Cellphones unobtrusively and with the minimum
interference to the service presently provided to the Subscriber.

11. Non-Disclosure to Subscriber. The Service Provider, including its affiliates, officers,

 

employees, and agents, shall not disclose the existence of this Warrant and Order, or the underlying
investigation, to the Subscriber or any other person, for a period of 180 days from the date of this
Warrant and Order, subject to extension upon application to the Court, if necessary.

III. Additional i>]mvisio]nsv

12. Compens_ation for Costs. The Irivestigating Agency shall compensate the Service
Provider for reasonable expenses incurred in complying with the Warrant and this Order.

13. Sealing. This Warrant and Order, and the supporting Application and Agent Affidavit,
shall be sealed until otherwise ordered by the Court, except that the Govemment may without
further order of this Court: serve this Warrant and Order on the Service Provider; provide copies

of the Warrant and Order or the supporting Application and Agent Affidavit as need be to

 

forward to the agents assigned to the investigation, the numbers that are dialed before the call is
cut through.

4
2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 5 of 38

personnel assisting the Government in the investigation and prosecution of this matter; and

disclose these materials as necessary to comply with discovery and disclosure obligations in any

prosecutions related to this matter.

Dated: New York, New Yorl<

L/~“:? »/K`
Date lssued

/" ff /”%7

Time lssued

1 ,‘, ' ,//’

/

1 `;»4 l j y _e:; `.
7 ici-[/‘W"/\, ¢/ '{Z¢;C,'c

 

UNirEn»;s:tP/Cras-i\/ino.israarn;iunonw@ tr

 

2017.02.09

Southern Distijict of New York

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 6 of 38

UNITED STATES DISTRICT COURT y G 9 9 5 7
SOUTHERN DISTRICT OF NEW YORK

In re: Warrant and Order For§

Prospective and Historical Location APPLICATION
Information and Pen Register §
lnformation for the Cellphones § 18 Mag.

Assigned Call Numbers

and _ USAO Reference
NO. 2018R00127 l

Application for Warrant and Order
for Cellphone Location and Pen Register Information

The United States of Ameiica, by its attorney, Robert Khuzami, Attorney for the United
States Acting Under Authority Conferred by 28 U.S.C. § 515, _ Assistant United
States Attorney, of counsel, respectfully requests that the Court issue the accompanying proposed
Warrants and Orders for prospective and historical location information and pen register
information for two cellphones (the “Target Cellphones”). As grounds for this Application the
Government relies on the following facts and authorities

I. Introduction

1. 1 am an Assistant United States Attorney in the U.S. Attomey’s Office for the Southem
District of New York. This Application is submitted in conjunction with the accompanying
affidavit of a law enforcement agent (“Agent Affidavit”), to be sworn before this Court, and
incorporated by reference herein. l make this Application based on information and belief`,
including the Agent Affidavit, my review of other documents in the case, and information received

from investigative personnel

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 7 of 38

2. The Investigating Agency, Target Cellphones, Subscriber, Target Subject(s), Service
Provider, Subject Offenses, Successor Service Provider, and Successor Cellphones referenced in
this Application are as specified in the Agent Affidavit.

II. Legal Authority
A. Prospective Location Information

3. The Government seeks to obtain both precision location information and cell site data

for the Target Cellphones on a prospective basis (the “Prospective Location Information”) for a

 

period of 45 days from theidate of this order - the¢same period of time forwhich a warrant for a
tracking device may be granted under Rule 41(e)(2)(C). lt bears noting, however, that while the
Prospective Location Information may permit “tracking” the user of the phone in the colloquial
sense, this is not an application for a warrant for a “tracking device” as defined in Fed. R. Crim.
P. 41(a)(2)(E) and 18 U.S.C. § 3117(b). Those provisions only apply where an agent is seeking to
physically install a tracking device on a given obj ect. Instead, the Prospective Location
Information will be obtained by requiring the Service Provider to provide the information

4. The authority for this application is foundin 18 U.S.C. §§ 2703(0)(1), which authorizes
a court of competent jurisdiction to require any electronic communication service provider (which
includes a cellular telephone service providerl) to disclose any “record or other information
pertaining to a subscriber” other than the “contents of communications,” when the government

obtains, inter alia, a warrant under the procedures of Rule 41. See 18 U.S.C. § 2703(c)(1)(A).2

 

1 See 18 U.S.C. § 2711(1) (incorporating by cross-reference statutory definitions set forth in 18
U.S.C. § 2510); 18 U.S._C. § 2510(15) (defining “electronic communication service” as “any
service which provides to users thereof the ability .to send or receive wire or electronic
communications”).

2 Another provision of 18 U.S.C. § 2703(0)(1), specifically, § 2703(c)(1)(B), enables the
Government to compel an electronic communication service provider to disclose non-content
information pertaining to a subscriber by obtaining an order issued under 18 U.S.C. § 2703(d),

1
2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 8 of 38

Because data concerning a subscriber’s location, such as precision location information and cell
site data, constitutes “information pertaining to a subscriber” that does not include the “contents
of communications,” that data is among the types of information available under 4§ 2703 (c)(l)(A).3
Further, as specified in 18 U.S.C. § 2711(3), this Court is a court of competent jurisdiction under
the Stored Communications Act because it has jurisdiction over the Subj ect Offenses.

5. The Government’s request for cell site data also implicates the pen register statute,

because such data constitutes signaling information used by the Service Provider to route

 

communications to and from the Target Cellphones. In order to collect such data, a valid pen

register order is required.4 Accordingly, 1 hereby certify pursuant to 18 U.S.C. § 3122 that such

 

instead of a warrant Rather than requiring a showing of probable cause, a § 2703(d) order requires
only a showing that there are reasonable grounds to believe that the information sought is relevant
and material to an ongoing criminal investigation However, given that continued monitoring of
an individual’s specific location through precision location information arguably implicates Fourth
Amendment interests, see United States v. Jones, 565 U.S. 400, 418 (2012) (Alito, J., concurring
in the judgment), the Government here seeks,,to,,obtain the ,P-recision Location lnformation sought ,
herein by a § 2703 (c) warrant rather`than a § 2703(d) order.

3 See In re Applz`cation, 460 F. Supp. 2d 448, 459-60 & n. 55 (S.D.N.Y. 2006) (Kaplan, J.)
(cellphone location information falls within § 2703 (c)(l)); accord, e.g. , United States v. Caraballo,
963 F. Supp. 2d 341, 361 (D.Vt. 2013); In re Order, 632 F. Supp. 2d 202, 207 (E.D.N.Y. 2008);
In re Applz'cation, 405 F. Supp. 2d 435, 444-45 (S.D.N.Y. 2005). But see In re Application, 849
F. Supp. 2d 526, 574 (D.Md. 201 1) (rej ecting view that cellular location data falls within the scope
of the SCA and finding that phone must be treated as “tracking device” for purposes of Rule 41
where used to collect location data); In re Applz`calz'on, 2009 WL 159187, at `*5-*6 (S.D.N.Y.
Jan.13, 2009) (McMahon, J.) (same). .

4 See 18 U.S.C. § 3121 (prohibiting use of pen register or trap and trace device without an order
under the pen register statute); 3127(3) & (4) (defining pen register and trap and trace device to
include devices or processes that record, inter alia, signaling information). Although cell site data
constitutes “signaling” information within the meaning of the pen register statute, a separate statute
precludes the Government from relying “solely” on the authority provided by the pen register
statute to ascertain a subscriber’s location 47 U.S.C. § 1002(a). Here, the Government seeks to
obtain such data pursuant to 18 U.S.C. § 2703(c) as well as the pen register statute, rather than
“solely” under the latter statute. See In re Applz'cation, 460 F. Supp. 2d at 456~_59.

2
2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 9 of 38

signaling information is relevant to an ongoing investigation being conducted by the Investigating
Agency into suspected violations of the Subj ect Offenses by the Target Subject(s).

B. I~Iistorical Location Information
6. The Govemment also seeks historical cell site data for the Target Cellphones for the

rh-,o“jt\ \Q wawa ‘b);)ic\@ gm pt §0\¢»141,:/\7 jj 10 18 fm p \‘
period from October 1, 2016 to the-present (the “Histoiical Location lnformation”). Because such

data constitutes non-content information concerning a subscriber, the Court is authorized to order

the Service Provider to provide this data pursuant to a warrant application under 18 U.S.C. §

Wt

 

Pursuant to 18 U.S.C. § 2703 (d), 1 respectfully submit that the Agent Affidavit offers specific and
articulable facts showing that there are reasonable grounds to believe that the Historical Location
Information is relevant and material to an ongoing criminal investigation Further, although a
warrant for the Historical Location 1nformation is not required, 1 respectfully submit that the same
probable cause supporting the Government’s request for a warrant to obtain the Prospective
Location Information requested above also supports the issuance of a warrant under § 2703(c) for

the Historical Location Information.5 In addition, the Government seeks toll records for the same

 

5 A warrant is not required to obtain historical cell site information Individuals do not have a
reasonable expectation of privacy in historical cell site information because individuals voluntarily
convey that information to third-party service providers. See United States v. Graham, 824 F.3d
421, 424-25 (4th Cir. 2016) (e'n banc); United Staz‘es v. Davis, 785 F.3d 498, 511-13 (l lth Cir.
2015) (en banc), cert denied, 136 S. Ct. 479 (2015); fn re Application of US. for Hisz‘orical Cell
Site Data, 724 F.3d 600, 614-15 (5th Cir. 2013); United Staz‘es v. Guerrero, 768 F.3d 351, 358-59
(5th Cir. 2014); see also United States v. Pascual, 502 F. App’x 75, 80 & n.6 (2d Cir. 2012), cert
denied, 134 S. Ct. 231 (2013) (“general principles” of third-party doctrine “point[ ]” toward this
conclusion regarding cell-site records); but see United States v. Ulbricht, 858 F.3d 71, 97 n.29 (2d
Cir. 2017) (declining to express its view as to whether the Fourth Amendment applies to historical
cell site location information). Moreover, because historical cell site information does not enable
law enforcement to conduct live monitoring of a person’s location within private spaces such as
“the interior of the [person’s] home,” it is not comparable to prospective precision location
information, for which a warrant is arguably required. See In re Applicaz‘ion of U.S. for Order
Directing Provider of Elec. Commc ’n Serv. to Disclose Records to Gov’t, 620 F.3d 304, 312-15
(3d Cir. 2010). Nevertheless, because the Supreme Court has recently granted certiorari to review

3
2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 10 of 38.

period as the Historical Location lnformation is requested, which the Government is also
authorized to obtain pursuant to 18 U.S.C. §2703(d).

C. Pen Register Information

7. Finally, the Government seeks an order pursuant to 18 U.S.C. §§ 3121-26 authorizing
the use of a pen register on the Target Cellphones for a period of 60 days from the date of this
order (or the date that the Target Cellphones are seized, whichever comes first). Specifically, the

Government seeks an order directing the Service Provider to furnish any information, facilities,

 

and technical assistance necessary to operate, unobtrusively and with minimum disruption of
service, a pen register and trap and trace device to capture all dialing, routing, addressing, or
signaling`information associated with each call transmitted to or from the Target Cellphones, as
specified further in the proposed Warrant and Order (the “Pen Register Inforrnation”).6

8. 1 hereby certify pursuant to 18 U.S.C. § 3122 that the Pen Register lnformation is
relevant to an ongoing investigation being conducted by the lnvestigating Agency into suspected

violations of the Subject Offenses by the Target Subject(s).

 

the Sixth Circuit’s decision in United States v. Carpenter, 819 F.3d 880, 887-90 (6th Cir. 2016)
(holding Government’s collection of business records containing historical cell site data did not
constitute search under Fourth Amendment), cert granted, 137 S. Ct. 2211 (June 5, 2017) (No'.
16-402), the Government, in an abundance of caution, requests a warrant under 18 U.S.C. §
2703 (c), upon articulation of probable cause as set forth in the Agent Affidavit.

6 The Government is also not seeking authorization to obtain post-cut-through dialed digits
(“PCTDD”), or digits that are dialed after a telephone call from the Target Phone has been
connected Pursuant to the attached Order, if possible, the Provider will forward only pre-cut-
through-dialed digits to the lnvestigating Agency. However, if the Provider’s technical
capabilities require it to forward all dialed di gits, including PCTDD, to the lnvestigating Agency,
the lnvestigating Agency will only decode and forward to the agents assigned to the investigation
the numbers that are dialed before the callis cut through.

4
2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 11 of 38

D. Sealing and Non-Disclosure Order to Service Provider

9. When the Government obtains records or information under § 27 03(0), it is not required
to notify the subscriber or customer 18 U.S.C. § 2703(0)(3). Additionally, the Government may
obtain an order precluding the Provider from notifying the subscriber or any other third-party of
the warrant or order obtained, for such period as the Court deems appropriate, where there is reason
to believe that such notification will result in endangering the life or physical safety of an

individual, flight from prosecution, destruction of or tampering with evidence, or intimidation of

 

potential witnesses, or will otherwise seriously jeopardize the investigation 18 U.S.C. § 2705fb).

10. Further, 18 U.S.C. § 3123(d) provides that an order directing installation of a pen
register or trap and trace device shall direct the pertinent service provider “not to disclose the
existence of the pen register or trap and trace device or the existence of the investigation to the
listed subscriber, or to any other person unless or until otherwise ordered by the Court.”

11. Accordingly, as explained further in the Agent Affidavit, in light of the confidential
nature of the continuing criminal investigation and the adverse consequences expected in the event
of premature'notification, the Government respectfully requests that the Court direct the Service
Provider not to notify the Subscriber or any other person of the Warrant and Order sought herein
for a period of 180 days, subject to extension upon application to the Court, if necessary.

12. For similar reasons, 1 respectfully request that the proposed Warrant and Order, this
Application, and the accompanying Agent Affidavit, be maintained under seal until the Court
orders otherwise, except that the Government be permitted without further order of this Court to 3
serve this Warrant and Order on the Service Provider; provide copies of the Warrant and Order or
the supporting Application and Agent Affidavit as need be to personnel assisting the Government
in the investigation and prosecution of this matter; and disclose these materials as necessary to

comply with discovery and disclosure obligations in any prosecutions related to this matter.

5
2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 12 of 38

III. Prior Requests
14. Except as may be set forth above, no prior request for the relief requested herein has
been made.

Dated: New York, New York
April 7, 2018

 

Assistant United States Attorney
Tel.: (212) 637-f

 

 

2017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 13 of 38

UNrrED srArEs DisrRicr coURr » \ G 2 9 517
SOUTHERN DISTRICT OF NEW YORK 1 8 M A ,
In re: Warrant and Order For Prospective
and Historical Location lriformation and AGENT AFFIDAVIT
Pen Register Information for the
Cellphones Assigned Call Numbers §

and _ § 18 Mag- -
USAO Reference No. 2018R00127

Agent Affidavit in Support of Warrant and Order
for Cellphone Location and Pen Register Inforniation

 

STATE OF NEW YORK )
) ss.
COUNTY OF NEW YORK )

Special Agent_ of the United States Attomey’s Office for the Southem
District of New York, being duly swom, deposes and states:

I. Introduction

 

2. Requested Information. l respectfully submit this Affidavit pursuant to 18 U.S.C.

§§ 2703(0) and (c)(l)(A) and the applicable procedures of Federal Rule of Criminal Procedure 41;
18 U.S.C. §§ 2703(d) & 2705; and 18 U.S.C. §§ 3121-3126, in support ofa warrant and order for

prospective location information, historical location information, toll records, and pen register

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 14 of 38

information, for the Target Cellphones identified below (collectively, the “Requested
Information”).

3. Basis for Knowledge. This Afiidavit is based upon my participation in the
investigation, my examination of reports and records, and my conversations with other law
enforcement agents and other individuals, as well as my training and experience Because this
Affidavit is being submitted for the limited purpose of obtaining the Requested lnformation, it

does not include all the facts that 1 have learned during the course of this investigation Where the

 

contents of documents and the actions, statements, and conversations of others are reported herein,
they are reported in substance and in part, except where otherwise indicated. In addition, unless
otherwise indicated, statements by others referenced in this Afiidavit were not necessarily made
to me, but may have been provided to me by someone else to whom lhave spoken or whose report
`1 have read (and who in turn may have had either direct or indirect knowledge of the statement).
Similarly, unless otherwise indicated, information in this Affidavit resulting from surveillance
does not necessarily set forth my personal observations, but may have been provided to me by
other law enforcement agents who observed the events, and to whom 1 have spoken or whose
report 1 have read.

4. Target Cellphones, Subscriber, Target Subject, and Service Provider. The Target
Cellphones referenced in this Affidavit are the cellphones assigned call numbers _
and_, As further discussed below, the Target Cellphones are subscribed to in the .
name of Michael Cohen (the “Subscriber”). The S'ubscriber1 is believed to use the Target
Cellphones and is a Target Subject of this investigation AT&T is the Service Provider for the

Target Cellphones.

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 15 of 38

5 . Precision Location Capability. Cellphone service providers have technical
capabilities that allow them to collect at least two kinds of information about the locations of the
cellphones to which they provide service: (a) precision location information also known as E-91 1
Phase II data, GPS data, or latitude-longitude data, and (b) cell site data, also known as
“tower/face” or “tower/sector” information Precision location information provides relatively
precise location information about a cellphone, Which a provider can typically collect either via

GPS tracking technology built into the phone or by triangulating the device’s signal as received

 

by the provider’s nearby cell towers. Cell site data, by contrast, reflects only the cell tower and
sector thereof utilized in routing any communication to and from the cellphone, as Well as the
approximate range of the cellphone from the tower during the communication (sometimes referred
to as “per-call measurement” (“PCM”) or “round-trip time” (“RTT” or “NELOS” data). Because
cell towers are often a half-mile or more apartz even in urban areas, and can be ten or more miles
ap art in rural areas, cell site data is typically less precise than precision location information Based
on my training and experience, l know that the Service Provider has the technical ability to collect
precision location information from any cellphone on its network, including by initiating a signal
on the Service Provider’s network to determine the phone’s location 1 further know that cell site
data is routinely collected by the Service Provider in the course of routing calls placed to or from
any cellphone on its network.1

6. Successor Service Provider. Because it is possible that the Target Subject may change

cellphone service provider during the course of this investigation it is requested that the warrant

 

1 Toll records are sometimes necessary or helpful in order to obtain or interpret historical cell site
data and are therefore also requested herein

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 16 of 38

and investigative order requested apply without need for further order to any Successor Service
Provider who may provide service to the Target Cellphones during the time frames at issue herein

II. Facts Esiablishing Probable Cause

7. Although 1 understand that probable cause is not necessary to obtain all of the
Requested lnforrnation, 1 respectfully submit that probable cause exists to believe that the
Requested Inforrnation will lead to evidence of the crime of 52 U.S.C. §§ 30116(a)(1)(A) and

30109(d)(1)(A)(1) (illegal campaign contributions) (the “Subj ect Offense”), as well as the location

 

of the Target Subj ect who is engaged in the Subject Offense.
Introduction
8. The USAO and the Federal Bureau of Investigation (the “FBI”) are investigating a

criminal violation of the campaign finance laws by Michael Cohen, a lawyer who holds himself

out as the personal attorney for President Donald J. Trump. As detailed below, there is probable

Caus@ to b@iiev@ _

 

Prior Relevant Process
9. ln connection with an investigation then being conducted by the Office of the Special
Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell, Chief United
States District Judge for the District of Columbia, three search warrants for emails and other
content information associated with two email accounts used by Cohen, and one search warrant

for stored content associated with an iCloud account used by Cohen Specifically:

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 17 of 38

a. On or about July 18, 2017, the FBI sought and obtained a search warrant for emails
in the account -@grnail.com (the “Cohen Gmail Account”) sent or received between
January 1, 2016 and July 18, 2017 (the “First Cohen Gmail Warrant”).

b. On or about August 8, 2017, the FBI sought and obtained a search warrant for
content stored in the iCloud account associated with Apple 113 ;-@grnail.com (the

“Cohen iCloud Account” and the “Cohen iCloud Warrant”).

c. On or about November 13, 2017, the FBI sought and obtained a search warrant for

 

emails in the Cohen Gmail Account sent or received between June 1, 2015 and November13, 2017
(the “Second Cohen Gmail Warrant”).

d. On or about November 13, 2017, the FBI sought and obtained a search warrant for
emails in the account '_:the “Cohen MDCPC Account”) sent or received
between the opening of the Cohen MDCPC Account2 and November 13, 2017 (the “First Cohen
MDCPC Warrant”).

`10. The SCO has since referred certain aspects of its investigation into Cohen to the US'AO,
which is working with the FBl’s New York Field Office.

11. On or about February 28, 2018, the USAO sought and obtained search warrants for
emails in Cohen Gmail Account and Cohen MDCPC Account, among other accounts, sent or
received between November 14, 2017 and February 28, 2018 (the “Third Cohen Gmail Warrant”

and “Second Cohen l\/IDCPC Warrant”).

 

2 Based on my review of this warrant and the affidavit in support of it, 1 know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant.

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 18 of 38

12. The above-described warrants are referred to herein as the “Cohen Emails Warrants”

and, with respect to the iCloud Warrant, the “Cohen iCloud Warrant.”

The Illegal Campaign Contribution Scheme

2018-04~07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 19 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WH'P Document 43-7 Filed 03/19/19 Page 20 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 21 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 22 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 23 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 24 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 25 of 38

2018-04-07017.02.09

 

Case 1:18-cr-OO602-WHP Document 43-7 Filed 03/19/19 Page 26 of 38

2018-04-07017.02.09

 

Case 1:18-cr-OO602-WHP Document 43-7 Filed 03/19/19 Page 27 of 38

2018-04-07017.02.09

 

Case 1:18-cr-OO602-WHP Document 43-7 Filed 03/19/19 Page 28 of 38

2018-04-07017.02.09

 

Case 1:18-cr-OO602-WHP Document 43-7 Filed 03/19/19 Page 29 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 30 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 31 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 32 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 33 of 38

2018~04~07&)17.02.09

 

Case 1:18-_cr-00602-WHP Document 43-7 Filed 03/19/19 Page 34 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 35 of 38

2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 36 of 38

 

28. l have reviewed records maintained by AT&T, from which l have learned, in substance
and in part, that the Target Cellphones are still active. Based on my training and experience, my
familiarity with this investigation and the information set forth above, l therefore believe that the
Requested lnforrnation will lead to evidence of the Subject Offense. Specifically, the Requested
lnformation includes historical location data for the Target Cellphones, which may show Where
the Target Cellphones_and by extension Cohen+was on particular dates and times between

and the present That location information can, among other things, be used to corroborate any -

24
2018-04-07017.02.09

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 37 of 38

 

29. Based on my training and experience, 1 also know that historical location information

can be useful to establish a pattern of behavior by a particular individual, which assists law
enforcement in tracking such an individual_and, thereby, locating his electronic devices. Along
with the historical information the prospective information will also lead to the present location

of the Target Cellphones; law enforcement may then obtain evidence from the Target Cellphones,

 

by subpoena or search warrant, including but not limited to _ l

   
 

III. Request for Warrant and Order

30. Based on the foregoing 1 respectfully request that the Court require the Service Provider
to provide the Requested lnformation as specified further in the Warrant and Order proposed
herewith, including prospective precision location and cell site data for a period of 45 days from %
the date of this Order (or the date that the Target Cellphones are seized, whichever comes first), w/

No d¢m*.~r¢'l‘?/ log evid
historical cell site data and toll records for the period from October 1, 2016 through the-date_oflt-his TQAMQ_A(`

Order, and pen register information for a period of 60 days from the date of this Order. l/ :::;3,,?
31. Nondisclosure. The existence and scope of this ongoing criminal investigation are not

publicly known As a result, premature public disclosure of this affidavit or the requested Warrant

and Order could alert potential criminal targets that they are under investigation causing them to

destroy evidence, flee from prosecution or otherwise seriously jeopardize the investigation

Accordingly, 1 respectfully request that the Provider be directed not to notify the subscriber or

others of the existence of the Warrant and Order for a period of 180 days, and that the Warrant and

25
2018-04~07017.02.09

 

 

Case 1:18-cr-00602-WHP Document 43-7 Filed 03/19/19 Page 38 of 38

Order and all supporting papers be maintained under seal until the Court orders otherwise, as

specified in the Application submitted in conjunction with this Afiidavit.

Sworn to before me,this

    

United States Attorney’s Office
Southern District of New York

 

_n~r_rnzthrday_QrApr,ii,Lzara‘_:

   

` .?» ,-"‘ " z _, ,/
f L-‘~j,,,»-’»,~r,yr.? :, »»@’ f" far [;-;,£ise.n;\

 

HoNoi§ABjEE HENRY PrrMAN
United Statesl.\/lagistrate ~Judge
SouthernDis'trict of New York

2018-04-07017.02.09

26

 

